NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BENJAMIN MADDEROM,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2566
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.

Benjamin Madderom, pro se.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and NORTHCUTT and ATKINSON, JJ., Concur.